Sherwood, J.,
Dissenting-. — Regarding the majority opinion in respect of the inadmissibility of the deposition of Mrs. Way, as radically wrong, at war with reason, precedent and one of the plainest and most fundamental rules of evidence, I dissent; and will endeaVor briefly to give my reasons therefor.
In Slatterie v. Pooley, 6 M. & W. 669, Lord Abinger said ££ that he had always considered it as clear law that a party’s own statements were in all eases admissible against himself.” Greenleaf says: £tIn regard to depositions, it is to be observed, that, though informally taken, yet as mere declarations of the witness, under his hand, they are admissible against him, wherever he is a party, Wee any other admissions ; or, to contradict and impeach him when he is afterwards examined as a witness.” Vol. 1, sec. 552. Wharton also lays down the law in the same way ; and he makes no distinction between the admissibility of the sworn admissions of a party, whether examined in another cause or examined in the same cause. 2 Whart. on Evid., sec. 1120. Another text writer states the rule the same way. Weeks’ Law of Depositions, sections 464, 470, 473, 518, 568. And the cases which have *33passed into precedent fully sustain tlie text writers. Thus in Robbins v. Butler, 24 Ill. 387, Breese, J. said : “The admissions of a party to a fact, no matter when made or how made, are evidence against him, no matter if they be found in an answer in chancery, in a letter, or proved in some other mode. They are still his admissions and can be used against him.” In Carr v. Griffin, 44 N. H. 510, the precise point under discussion was decided. The deposition of the defendant had been taken in the same cause and he was present at the trial. He objected to the deposition being read in evidence because informally taken, etc. But it 'was ruled that the signature of the defendant being proved, “the deposition might be used as an admission,” and this-ruling was affirmed on appeal. So, also in Carter v. Beals, Ib. 408, the deposition of Mrs. Beals was taken prior to trial. She was present thereat and testified and it was ruled on appeal, reversing the action of the lower court, that not only could the deposition be used on the trial for the purpose of contradicting her testimony, given nira wee, but the plaintiff “ might use it to shoio any admission it might contain.”
. Similar rulings have been made in analogous cases. Thus, where the defendant had testified in the cause before a justice of the peace, and also on appeal to the county court, and the testimony he had given before the justice was admitted over his objection and this was held correct, Johnson, J., remarking: “As to the defendant himself, it was principal evidence against him, upon the issue. It was in the nature of admissions or declarations by a party, which are always competent as principal evidence against the party making them. It was also competent as impeaching evidence against him, or his witness.” McAndrews v. Santee, 57 Barb. 193. A like ruling was made in Woods v. Geveeke, 28 Iowa, 561. So, too, in Hall v. Emily Banning, 33 Cal. 522, *34it was said by Rhodes, J.: “ The rale is settled beyond all controversy that the admissions or declarations of a party to a suit' are admissible as evidence against the party making them. * '•'• * We do not understand that the result of the permission, given byjstatute to the parties to an action to testify in their own behalf, has ¡blended in one the different characters of party and •witness, nor obliterated the distinction' between admissions of parties against interest, and statements out of court contradictory to their testimony at the trial.”
Rut it is needless to go outside of our own reports in search of precedents adverse to the majority opinion. Thus in Pomeroy v. Benton, 77 Mo. 64, it was expressly ruled that a deposition of a party defendant, taken in the same cause, could be read in evidence on the trial of that cause, asan admission. And in State ex rel., etc., v. Nat. Bank, 80 Mo. 626, it was said by Martin, C. ? “ The deposition of Mrs. Goldsoll was competent evidence against her, being in the nature of admissions, or statements adverse to her pretended rights, * * * A party’s deposition, as a written statement of facts, is admissible, although he may be present to testify or has testified.” And’ even in a criminal cause, it was ruled by this court, Henry, J., delivering the opinion, that the testimony of a party defendant on a former trial might be used against him on the second trial of the same cause. State v. Eddings, 71 Mo. 545, On what ground were the statements of the defendant thus used % Plainly as his declarations or admissions of facts material to the issue being tried. If so, in what respect do such declarations or admissions differ from similar ones made by a party on the street or in the more solemn form of a deposition ? The majority opinion attempts to make a distinction between the deposition of a party taken in another suit, and one taken in the same suit; concedes its admissibility in the former case, but denies it in the latter.
*35The cases of Kritzer v. Smith, 21 Mo. 296, and Charleson v. Hunt, 27 Mo. 34, though they affirm the admissibility of the deposition of a party in a pending suit, when such deposition has been taken in another cause or suit, yet by no means deny the admissibility of a deposition of a party when taken in the same suit. Such a distinction never occurred to the minds of this court in those cases; for Judge Scott, in Kritzer v. Smith, when speaking of Smith’s deposition says: Xi His name being subscribed to the deposition, on no ground could it be refused as an admission. It was evidence, just as a letter or a voluntary' affidavit would have been. There is nothing in-the practice act of 1849 which can affect this question. That a party can be sworn as a witness in a cause, can be no reason why his admissions may not be read against him.” And Richardson, J., in Charleson v. Hunt, follows that ruling and carries out the same line of thought; for he says when speaking of Hunt’s deposition, taken in another cause: “The paper was not offered as a deposition but as written admissions by the interpleader ; and the statute which gives the right to examine the adverse party as a witness was not designed to exclude the ordinary means of proof, and it is competent to prove as' admissions the oral or written statements of a party to a suit, though he might be called as a witness. ” Now, by what hidden process of reasoning it is that the majority of my associates arrive at the conclusion that the admissions of a party to a suit, when taken in the form of a deposition in that suit, lie dormant and powerless in that suit, possessed of no probative force as the admissions of the party making them, but, nevertheless, spring into active life and straightway become competent as admissions when offered in another cause, I am free to confess is beyond my power to comprehend. My learned associates certainly would not deny that a letter written by Mrs. Way would be competent evi*36deuce against her in any suit then pending, or to which she might thereafter become a party, even though she-would not be competent to testify in such suit. On what principle would such letter be received except as-the written admission of the party writing the same ? How, or in what way can this principle be affected or such written admission lose its intrinsic probative force,, because it assumes the form of a deposition, hedged about with all the formalities known to the law? I have always understood that the statement of a party when it fell from his lips or his pen, if ever it became an admission at alt became so eo instanti, and so remained whenever and wherever offered or introduced, and that it did not lie dormant on one occasion or in one suit, and revive and assert itself on other occasions and in other suits; but this impression of mine appears, from the majority opinion, to have been erroneous.
It seems to be thought that to allow the deposition of a party to be read as an admission in the same cause wherein it was taken, would be to construct a sort of statutory “tra/p.” . It is quite evident from the quotations I have made from the cases in 21 and 27 Mo., supra, that Judges Scott and Richardson entertained no-such views. With this matter, however, the courts have no concern. Such things belong to another branch of the government. That depositions are taken by an abuse of the privileges allowed by statute, does not render them incompetent by way of proving the admis sions of a witness. Zimmer v. McLaran, 9 Mo. App. 591. And the rule is well established that evidence is-none the less admissible because of having been improperly obtained from a party to the suit. Stockfleth v. DeTastet, 4 Campb. 10; Collett v. Keith, 4 Esp. 212; Smith v. Beadnell, 1 Campb. 30; Robson v. Alexander, 1 M. & P. 448; Legatt v. Tollervey, 14 East, 302; 2 Whart. on Evid., secs. 1099, 1120. And it was within the power of the plaintiff to waive the disability of Mrs. *37Way. 1 Whart. on Evid., sec. 475 a; Lewis v. Brooks, 6 Terg. 167. This he did, and after he had thus waived her disability and taken her deposition, he was not at liberty to use that deposition on the trial without according to her the right to testify in the cause. Ib., sec. 489. And if she was surprised into making admissions, when making the statements in her deposition, it was •competent for her, when that deposition was read in evidence by plaintiff, to explain such improvident admissions and to show that they were untrue. Ib., sec. 488; 2 Ib., sec. 1077; Ray v. Bell, 24 Ill. 444.
I have made this opinion of greater length than I had intended, but I regarded the ruling of the majority •as so fundamentally erroneous that I could not be content without endeavoring to combat, as best I might, the .grievous error which I believe that ruling sanctions.